DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-14, 18-19, and 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holmes (US 2012/0266961) in view of Jager (US 2010/0206955).
	As to claim 7, Holmes teaches a faucet assembly (Fig. 2), comprising: a faucet body supporting a spout 19, a hot water valve 18, a cold water valve 17, and a valve to control the mixing of hot and cold water flows (paragraph 39, lines 7-10). Holmes is silent regarding the specific details of said valve for mixing.
	However, Jager teaches a thermostatic mixing valve cartridge 3 comprising a housing including a first inlet 43 configurable to receive water from a first source, an outlet (shown with flow “M” in Fig. 2) in fluid connection with the first inlet 43 and a second inlet 42 configurable to receive water from a second source, and a thermal motor 52 disposed within the housing. The thermal motor 52 is configured to impart linear force in a first axial direction, wherein movement in the first axial direction increases the flow of water from the second source to the outlet (paragraph 25).

	As to claims 8-9, Jager teaches the housing including a housing body including first inlet 43, a cap 8/41 including the outlet, and a lower housing including the second inlet 42, wherein the housing body is coupled between the cap and the lower housing (Figs. 2 and 5).
	As to claims 10 and 12, Jager teaches water from the first and second sources passing through an interior of the housing (Fig. 2).
	As to claims 11 and 13-14, Holmes, as modified, teaches a faucet body including the thermostatic mixing valve of Jager, the hot water valve 18, and the cold water valve 17, (Holmes, paragraph 39) and thus necessarily includes some type of receptacle for receiving the housing and the hot/cold valves 17-18. Furthermore, Jager also teaches inserting the cartridge 3 in a faucet receptacle (Fig. 5).
	As to claim 18, Jager teaches a rotatable cap 57 configured to adjust a regulated maximum water temperature of water provided to the outlet (Fig. 2; paragraphs 25 and 36).
	As to claim 19, Jager teaches the cap 57 having at least one slot for receiving a rotating tool (paragraph 36).
As to claim 22, Jager teaches the thermal motor 52 configured to impart linear force in a first axial direction with respect to axial ends of the cartridge, wherein movement in the first axial direction increases the flow of water from the second source to the outlet, and wherein the outlet is disposed on a first axial end of the cartridge (Fig. 2; paragraph 25).
	As to claim 23, Jager teaches an outlet that is axially facing (Fig. 2).
	As to claims 24-25, Jager teaches the thermostatic mixing valve cartridge disposed in a faucet body including a receptacle for axial insertion of the cartridge (Fig. 1).

Claims 15 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holmes and Kline as applied in the rejections above, and further in view of Jarvis (US 2009/0001178).
	As to claim 15, Holmes, as modified, necessarily includes a first chamber connecting the hot water valve 18 to the first inlet 43 and a second chamber connecting the second inlet 42 to the source of cold water, but does not explicitly teach a passage bypassing the cold water valve. However, Jarvis teaches a configuration wherein a cold water flow from a cold a source can be provided to a cold water valve 16 via path 44 and the cold water can also bypass cold water valve 16 via port 70 to a mixer cartridge (Figs. 8-9; paragraphs 61-62). As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify the assembly of Holmes and Kline so that there is a passage bypassing the cold water valve in the 
	As to claims 20-21, Holmes, as modified and discussed in the rejections above, also includes all of the limitations of claim 20.

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 11-13, filed 1/6/2021, with respect to the objections to the specification, objections to the claims, and rejections of claims 16-17 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The objections/rejections have been withdrawn. 
Applicant’s arguments, see pages 13-17, filed with respect to the claim rejections under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Jager (US 2010/0206955).

Conclusion
This application is being made NON-FINAL to afford the applicant the opportunity to response to the new ground(s) of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763